DETAILED ACTION
	1.	This action is in response to the amendment filed on 9/15/22.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takimoto et al. (US 20050275388) in view of Faingersh et al. (US 20150256060) and Bikulcius (US 10180695).
Regarding claim 16: Takimoto et al. discloses (i.e. figures 5-6) a soft-start method for a switching regulator (i.e. 21), comprising: 
providing a first gate drive signal (i.e. PWM signals from t2-t3) having a plurality of first on-off cycles to a switching circuit (i.e. tr1, tr2), by a control circuit (i.e. controller of 21), so as to generate an output voltage (i.e. Vo) and an output current (i.e. Io); 
detecting the output voltage (i.e. Vo) by a voltage feedback circuit (i.e. R1, R2, 4) and the output current (i.e. Io) by a current feedback circuit (i.e. Rs, 3); 
determining whether or not a mode switching condition (i.e. switching condition provide by the control circuit of 21) is satisfied or not according to the output voltage (i.e. Vo) and the output current (i.e. Io) that are obtained by the control circuit (i.e. controller of 21); and 
when the mode switching condition (i.e. switching condition provide by the control circuit of 21) is satisfied, providing a second gate drive signal (i.e. PWM signal from t3-t4) having a plurality of second on-off cycles to the switching circuit (i.e. tr1, tr2), by the control circuit (i.e. controller of 21), so that the output voltage (i.e. Vo) is increased (i.e. ¶ 85-93),
but does not specifically disclose a second gate drive signal having a plurality of second on-off cycles to the switching circuit, by the control circuit, so that the output voltage is increased to a predetermined voltage, wherein the output current has a plurality of ramp up/down cycles, and the mode switching condition is based on a duration of each ramp up/down cycle of the output current.
 Faingersh et al. disclose a voltage regulator (i.e. figures 1-3) having a second gate drive signal (i.e. figure 3B: drive signals from t1-t3) having a plurality of second on-off cycles to the switching circuit (i.e. circuit of figure 1 or 2), by the control circuit (i.e. controller to provide drive signal), so that the output voltage (i.e. Vout1) is increased to a predetermined voltage (i.e. figure 3D: Vout1 at t3) (i.e. ¶ 39-41).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Takimoto et al.’s invention with the regulator as disclose by Faingersh et al. to prevents voltage overshoot and inrush current.
Bikulcius disclose a power supply (i.e. figures 2-3) comprising the output current (i.e. 315) has a plurality of ramp up/down cycles (i.e. figure 3: see iL), and the mode switching condition (i.e. switching condition of control circuit 250. Figure 3: PWM signal) is based on a duration of each ramp up/down cycle (i.e. figure 3: see iL) of the output current (i.e. Col. 5, lines 41 through Col. 6, lines 1-20).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Takimoto et al.’s invention with the power supply as disclose by Bikulcius, because a soft start circuit is typically employed to ramp up the output voltage when the power management device is turned back on. By resetting the soft start voltage to the feedback voltage of the load of the power management device upon the first detection of a current limiting event, hiccup can be avoided because resetting the soft start voltage to the feedback voltage will reduce the current in proceeding cycles thereby avoiding additional current limiting events.
Regarding claim 17: Takimoto et al. disclsoes wherein the mode switching condition (i.e. switching condition provide by the control circuit of 21) is further based on a second period (i.e. period from t3-t4) of each second on-off cycle (i.e. cycle of PWM) (i.e. ¶ 85-93).

Allowable Subject Matter
	5.	Claim 1-15 are allowable.
	Regarding claim 1, the prior art fails to disclose when the mode switching condition is satisfied, providing a second gate drive signal having a plurality of second on-off cycles to the switching circuit, by the control circuit, so that the output voltage is increased to a predetermined voltage, wherein the output current has a plurality of ramp up/down cycles, and the mode switching condition is based on a duration of each ramp up/down cycle of the output current.
 	Regarding to claim 10, the prior art fails to disclose providing a pulse skip modulation (PSM) signal having a plurality of first on-off cycles to a switching circuit at a first soft-start stage, by a control circuit, so as to generate an output voltage and an output current; determining whether a switching mode condition is satisfied or not according to the output voltage and the output current; and when the switching mode condition is satisfied, providing a pulse width modulation (PWM) signal having a plurality of second on-off cycles to the switching circuit at a second soft- start stage so that the output voltage is increased to a predetermined voltage, wherein the first soft-start stage is prior to the second soft-start stage.

 6.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838